Citation Nr: 1141564	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  06-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Regional Office (RO) has indicated that the Veteran had active military service from January 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) RO in St. Paul, Minnesota, that denied the Veteran's claim for service connection for an anxiety disorder.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that a mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for anxiety disorder specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including both depressive disorder and anxiety disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include anxiety disorder.  See Clemons, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran was found to be normal on examination for entry into military service.

2.  There is no clear and unmistakable evidence that a pre-existing acquired psychiatric disorder was not aggravated by military service.  

3.  The Veteran was medically separated from service as a result of psychiatric problems, including an acquired psychiatric disorder, and he is currently diagnosed with anxiety disorder and depressive disorder.


CONCLUSION OF LAW

The Veteran has an anxiety disorder and depressive disorder that are the result of disease incurred during active military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his pre-existing acquired psychiatric disorder was worsened by his time on active duty.  Specifically, the Veteran has stated that he was an inpatient at a psychiatric facility for several years prior to entering service and that his pre-existing disorder was aggravated by the stresses placed on him during his time on active duty.  

Relevant evidence of record consists of records of the Veteran's pre-service psychiatric treatment and service treatment records as well as post-service records documenting his ongoing treatment for an acquired psychiatric disorder.  The Veteran was also provided VA examinations in November 2005 and July 2011.  Review of the pre-service records reflects that the Veteran received inpatient psychiatric treatment from 1970 to 1973, with a discharge diagnosis of schizophrenia.  Review of the Veteran's service treatment records reveals that, on his December 1979 pre-entrance examination, no psychiatric abnormalities were noted, and no notation of a pre-existing psychiatric disorder or any psychiatric treatment was made.  Records of treatment on multiple occasions in 1981, however, indicate that the Veteran was treated for complaints of anxiety and worry that were diagnosed as "adjustment disorder" and "passive-aggressive personality disorder" at an April 1981 psychiatric evaluation.  Additionally, at treatment visits during service in October and November 1981, the Veteran was noted to complain of chest pain and nervousness.  He also complained of suicidal ideations at an August 1981 treatment visit, although no diagnosis was assigned.  Further, a Unit Commander's Report for Psychiatric Examination dated in November 1981 reflects that the Veteran was recommended for separation from service due in part to his inability to adjust to military environment.  The Veteran was discharged from service in December 1981, in part due to his diagnosed adjustment disorder.

The Veteran was provided VA examination in November 2005 and July 2011.  Report of the November 2005 examination reflects that the examiner acknowledged the Veteran's long post-service history of mental health treatment, including his multiple diagnoses of acquired psychiatric disorders such as mood disorder and psychotic disorder, as well as his in-service diagnosis of adjustment disorder and passive-aggressive personality disorder.  The examiner also noted the Veteran's report of having been hospitalized for psychiatric treatment as a child.  The examiner diagnosed the Veteran with depressive disorder and a personality disorder and opined that the depression was not caused or worsened by his time in service.  However, the examiner did not address whether the depressive disorder was clearly and unmistakably not worsened during the Veteran's time on active duty.

Report of the July 2011 examination reflects that the examiner noted the Veteran's complaints of feeling like he "can't do good" and experiencing depression.  He was found to have an anxious, dysphoric mood and was easily distracted.  The Veteran also complained of sleep disturbance.  The examiner diagnosed the Veteran with anxiety disorder and depressive disorder, as well as a personality disorder.  He opined that the Veteran's "functional limitations over the years were mostly due to chronic cocaine dependence and other self-destructive behavior," not to any acquired psychiatric disorder.  He further opined that the Veteran's anxiety disorder and depressive disorder were not caused or worsened by his time on active duty.  In so finding, the examiner noted that the Veteran reported that his time in service was "uneventful" and found there to be no evidence that the Veteran had "significant mental health or substance abuse problems in the service."  In a July 2011 addendum to his earlier opinion, the examiner acknowledged the Veteran's pre-service hospitalization and diagnosis of schizophrenia but opined that, because he is not currently diagnosed with schizophrenia, "there is no way for his 'schizophrenia' to have been aggravated by the service."  The examiner further opined that the Veteran's post-service psychiatric complaints were consistent with his in-service diagnosis of passive-aggressive personality disorder, which "clearly started prior to the service," and that the in-service diagnosis of adjustment disorder was likely a manifestation of the personality disorder rather than a separate disability.  However, despite these findings, the examiner did not opine as to whether the Veteran's pre-service diagnosed acquired psychiatric disorder (then identified as schizophrenia) clearly and unmistakably underwent no worsening during service.

Post-service treatment records from both VA and private treatment providers reflect that the Veteran has been assigned a myriad of diagnoses of both acquired psychiatric disorders and personality disorders.  In particular, the Veteran was assigned diagnoses of mood disorder, depressive disorder, and personality disorder in December 2005 treatment records from the St. Cloud VA Health Care System.  He was further assigned diagnoses of paranoid schizophrenia in an August 1995 private psychiatric evaluation and of schizoaffective disorder in a September 2002 evaluation.  Further diagnoses assigned to the Veteran include psychotic disorder, bipolar disorder, and anxiety disorder.  He has also undergone multiple courses of treatment for polysubstance abuse.  The Veteran has also submitted multiple written statements to VA in which he contends, essentially, that he should not have been allowed to enlist in service given his extensive pre-service history of psychiatric problems and hospitalization.  The Veteran has further consistently claimed on multiple occasions that his pre-existing psychiatric disorder worsened while he was on active duty.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003) (holding that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Clear and unmistakable evidence is required to rebut a presumption of aggravation where the pre-service disability underwent an increase during service. 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that an acquired psychiatric disorder existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, although treatment records that pre-date the Veteran's time in service document his history of psychiatric hospitalization from 1970 to 1973, before his time on active duty, the Board notes that no such treatment or psychiatric disability was noted at the time of the Veteran's entrance into active duty.  He is thus presumed to have been in sound condition when he entered service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To overcome the presumption, clear and unmistakable evidence must show that a disability pre-existed service and was not aggravated thereby.  

Service treatment records clearly demonstrate that the Veteran was diagnosed with adjustment disorder while on active duty and sought treatment on multiple occasions in service for psychiatric complaints, including anxiety, nervousness, and suicidal ideation.  In this case, based on all the evidence now of record, the Board is not persuaded that there is clear and unmistakable evidence demonstrating both that the Veteran's psychiatric disability existed prior to service and was not aggravated thereby.  

The Board acknowledges that the record confirms that the Veteran was separated from service due, in part, to an adjustment disorder diagnosed while he was on active duty.  Although the record does not clarify whether a determination was made as to whether the disability was aggravated during service, the fact that the Veteran's service treatment records show multiple instances of psychiatric complaints and treatment, including for complaints of suicidal ideation, strongly suggests that his psychiatric disorder had been made worse during his time in service, especially given the normal findings at entry.  Such a suggestion is enough for the Board to conclude that clear and unmistakable evidence showing no aggravation is not of record.  Consequently, the presumption of soundness has not been rebutted, and the Veteran is presumed to have been in sound condition at the time he entered service in January 1980.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As the Veteran is presumed to have been in sound condition at the time he entered service, the analysis turns to whether the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. §§ 1110, 1131.  Here, the Veteran's service treatment records reflect that on at least four occasions during service, in February 1981, March 1981, and November 1981, the Veteran was found to have an "anxiety reaction" or "nervousness"; he was formally diagnosed with adjustment disorder at an April 1981 psychiatric evaluation.  The Board further notes that the Veteran was discharged from service due, in part, to this adjustment disorder.  

In cases such as this one, as noted by VA General Counsel, when the presumption of soundness is not rebutted, the law dictates a paradoxical result-namely, that the disability began during service (even if evidence clearly and unmistakably shows that it pre-existed military service).  VAOPGCPREC 3-2003 (July 16, 2003).  As noted above, the Veteran was discharged from service due in part to an adjustment disorder and was treated on multiple occasions during service for anxiety, nervousness, and suicidal ideations.  Further, the Veteran was diagnosed while on active duty with adjustment disorder.  Since service he has been assigned a host of psychiatric diagnoses, including adjustment disorder, anxiety disorder, and depressive disorder, the latter two of which were diagnosed by his July 2011 VA examiner.  The Veteran has further stated that he has had these problems since service, and medical evidence establishes that he continues to carry a current diagnosis of anxiety disorder and depressive disorder.  

Given that the Veteran is presumed to have been sound at entry onto active duty, the Board thus concludes that the Veteran currently suffers from anxiety disorder and depressive disorder that are related to his time on active duty.  With application of 38 U.S.C.A. § 1111, the Board finds that the Veteran's anxiety and depressive disorder cannot be said, on the basis of clear and unmistakable evidence, to have been extant prior to service and not aggravated thereby.  The presumption of soundness is not overcome, and because the record reflects that the Veteran was medically discharged from service in part due to psychiatric disability and is currently diagnosed with anxiety disorder and depressive disorder, his anxiety disorder and depressive disorder are attributed to his period of military service.  A grant of service connection for anxiety disorder and depressive disorder is therefore warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.

Although a question is raised by the July 2011 VA examiner as to whether the Veteran even had an acquired psychiatric disorder during service beyond the personality disorder and its manifestations, or whether he currently has any disorder traceable to the problems he had in service, because the service records themselves show an adjustment disorder and he has had continued manifestations of psychiatric disability since service, including at the July 2011 examination, the Board finds that reasonable doubt on this matter should be resolved in favor of the Veteran.  The grant of the benefit in this case does not reflect the common-sense approach to the facts as articulated by the VA examiners, but is consistent with the current state of the law.


ORDER

Entitlement to service connection for anxiety disorder and depressive disorder is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


